Citation Nr: 0106294	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


1. Entitlement to service connection for flat feet.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to service connection residual of boils and 
high fevers.

4. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from September 1997 and May and August 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.

The veteran initially appealed the denial of service 
connection for right ear hearing loss but during the pendency 
of this appeal a series of rating decisions, in pertinent 
part, granted entitlement to service connection for bilateral 
hearing loss.  In June 2000, the RO confirmed and continued a 
previously assigned noncompensable rating for that 
disability.  The veteran has not indicated disagreement with 
that decision, and the issue of a compensable rating for 
bilateral hearing loss is not before the Board.  Cf. Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue of the 
amount of compensation for a service-connected disability is 
a different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation.)  Furthermore, the June 
2000 decision granted service connection for tinnitus and 
assigned a 10 percent disability evaluation.  This represents 
a full grant of the benefits sought as to that matter.

In a September 1999 statement, the veteran said he enclosed 
medical records regarding his irritable bowel syndrome.  It 
is unclear if, by this statement, he seeks to raise a claim 
of entitlement to service connection for irritable bowel 
syndrome and the matter is referred to the RO for further 
clarification and consideration.


REMAND

Service connection for PTSD was granted by the RO in May 
1999.  At that time, the RO noted that the veteran's service 
records reflected his award of the Combat Infantryman Badge.  
The RO also considered findings of a March 1999 VA 
psychiatric examination.  According to the examination 
report, the veteran complained of combat-related sleep 
difficulty and nightmares, nervousness, hypervigilance, mood 
swings, irritability and volatility.  The Axis I diagnosis 
was PTSD, mild to moderate and prolonged.  A score of 70 was 
assigned on the Global Assessment of Functioning (GAF) scale 
(that indicated some mild symptoms or some difficulty in 
social and occupational functioning).  The VA examiner 
commented that the veteran suffered from prolonged and 
extended PTSD of which intervening depression and anxiety 
continually affected his current lifestyle and daily 
functioning.  The VA doctor said the veteran experienced 
flashbacks, nightmares and dreams of combat-related events 
and had difficulty maintaining an appropriate social 
activity. 

However, also of record is a July 1999 VA mental health 
clinic (MHC) initial assessment that reflects Axis I 
diagnoses of chronic PTSD and depression, not otherwise 
specified, and a GAF score of 48 (that denoted serious 
symptoms or any serious impairment in social and occupational 
functioning.)  A late September 1999 MHC record entry also 
reflects a GAF score of 48.  Nonetheless, when examined by VA 
in October 1999, by the same physician who examined the 
veteran in March 1999, a GAF score of 70 was re-assigned.  
GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'" Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV)).  In light of the wide disparity of the 
veteran's recently assigned GAF scores, that ranged from mild 
to serious impairment, the Board believes he should be 
afforded a new VA psychiatric examination to more accurately 
assess the current severity of his service-connected PTSD. 

In May 1999, the RO denied the veteran's claim of entitlement 
to service connection for a left knee disorder and, in 
September 1997, it denied his claim of entitlement to service 
connection for boils and high fevers.  In each instance, the 
RO found at the time that his claims were not well grounded 

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

When examined for pre-induction into service in September 
1968, the veteran reported occasional left knee pain.  An 
October 1969 clinical entry indicates that he was evacuated 
from the field due to an edematous left knee with furuncle 
possibly affecting his knee capsule.  The veteran's left knee 
was described as very inflamed.  A left knee disorder or 
infection was not noted when he was examined for separation 
in December 1970.  Post service, private orthopedic medical 
records dated in September 1986 reflect that he complained of 
left knee pain and gave a history of injury in service and 
recent intercurrent injury.  According to a February 1999 
private orthopedic medical record, the veteran gave a history 
of left knee ache after in-service hospitalization and 
treatment for boils and removal of a core.  The clinical 
impression was hypermobile pes planus and probable septic 
prepatellar bursitis or, possibly, septic arthritis of the 
left knee with some residual secondary to the septic process.  
The May 1999 rating decision that denied the veteran's claim 
for service connection for a left knee disorder referenced a 
VA examination, although it is unclear to what examination 
the RO was referring.  The March 1999 VA examination was for 
mental disorders and the rating decision was not referable to 
the July 1997 VA examination that diagnosed remote history of 
apparent septic joint with infected lesions with no current 
residual noted.  Thus, if the veteran was afforded a 1999 VA 
examination regarding his claimed knee disorder, the 
examination report should be associated with the claims file 
and, if not, he should be afforded a VA examination.	 

The veteran also seeks service connection for flat feet and 
asserts that his currently diagnosed flat feet are related to 
service.  When examined for pre-induction into service, in 
September 1968, the veteran was noted to have moderate flat 
feet.  Service medical records are not referable to 
complaints or treatment for flat feet and the disorder was 
not noted when he was examined for separation in December 
1970.  The veteran has submitted post service private medical 
records that show he was diagnosed with bilateral plantar 
fasciitis and pronation subtalar joint and midtarsal joints.  
In support of his contentions, the veteran submitted a 
February 2000 statement from M. F. Skinner, M.D., an 
orthopedist, to the effect that the veteran has continually 
complained of bilateral painful feet since August 1969 and 
that the veteran presently complained of painful flat feet.  
In June 2000, James E. Lewandowski, DPM, said he reviewed the 
veteran's service medical records and opined that serving in 
the infantry in Vietnam worsened and aggravated the veteran's 
pes planus.  However, it does not appear that the veteran has 
been afforded a VA examination in connection with this claim 
and the Board believes he should be.

As such, the veteran's claim is REMANDED to the RO for the 
following actions:

1. The veteran should be given the 
opportunity to submit additional 
evidence and argument in support of 
his claims of entitlement to service 
connection for flat feet, a left knee 
disorder and residuals of boils and 
high fevers.  In particular, he should 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records so 
identified by the veteran.

2. Then, the RO should schedule the 
veteran for a VA examination by a 
podiatrist to determine the nature and 
extent of all current foot pathology 
found to be present.  An opinion 
should be provided regarding the 
likelihood that the foot 
symptomatology noted at the veteran's 
enlistment underwent an increase in 
severity of the pre-existing condition 
beyond natural progression during his 
period of military service.  The 
examiner should specifically address 
the opinions expressed in Dr. M. F. 
Skinner's February 2000 statement and 
Dr. James E. Lewandowski's June 2000 
statement.  A copy of this remand and 
the claims file should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

3. The RO should also schedule the 
veteran for a VA orthopedic 
examination to determine the nature 
and extent of all current left knee 
pathology found to be present.  All 
necessary tests and studies should be 
accomplished.  An opinion should be 
provided regarding the likelihood that 
any currently diagnosed left knee 
disorder is related to findings noted 
in the service medical records and had 
its onset in service or is otherwise 
related thereto.  A copy of this 
remand and the claims file should be 
made available to the examiner before 
the examination, for proper review of 
the medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

4. The RO should arrange for a VA 
psychiatric examination of the veteran 
to again determine the extent and 
severity of the service-connected 
post-traumatic stress disorder.  The 
examiner should indicate, with respect 
to each of the psychiatric symptoms 
identified, whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  The examiner should 
also provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the 
veteran's service- connected PTSD.  To 
the extent possible, the 
manifestations of the service-
connected PTSD should be distinguished 
from those of any other mental 
disorder found to be present.  The 
examiner is specifically requested to 
include in the diagnostic formulation 
an Axis V diagnosis (Global Assessment 
of Functioning Scale) consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (4th. ed. revised, 
1994) and an explanation of what the 
assigned score represents.  All 
indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided.  The 
claims folder should be made available 
to the examiner for review prior to 
the examination.

5. After the development above has been 
completed to the extent possible, the 
RO should again review the record and 
readjudicate the issues of entitlement 
to service connection for flat feet, a 
left knee disorder and boils and high 
fevers and a rating in excess of 30 
percent for PTSD.  If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, the 
veteran and his representative should 
be furnished with a supplemental 
statement of the case on all issues in 
appellate status, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  

No action is required of the veteran until and unless he 
receives further notice. The purpose of this REMAND is to 
procure clarifying data. The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




